Exhibit 10.01
 


 
This Contract Research Services Agreement (“Agreement”) is made effective as of
the 19th day of October, 2011 by and between RenovoCyte LLC, (“RenovoCyte”), and
Entest BioMedical, Inc., a Nevada corporation (“CRO”).
 
WHEREAS, RenovoCyte is desirous of conducting a 10 dog pilot study of the safety
and effectiveness of utilization of stem cell therapy for the treatment of
arthritis in animals (“Pilot Study”)
 
WHEREAS,  RenovoCyte wishes to retain CRO, and CRO wishes to be retained by
RenovoCyte, to provide certain services to RenovoCyte  on the terms and
conditions set forth herein;
 
THERFORE, It is agreed as follows:
 
 
1.
Provision of Services.

 
Pursuant to the Terms and Conditions of this Agreement, CRO shall provide the
following services in connection with the Pilot Study:

 
 
(a)
See attached Protocol

 
 
2.
Term

 
The term of this Agreement shall commence as of October 19, 2011 and shall
terminate upon completion of the Pilot Study or October 19, 2015, whichever is
earlier.
 
 
3.
Consideration

 
Consideration to CRO for entering into this Agreement and abiding with its terms
and conditions shall consist of:
 
 
(a)
Results of the Pilot Study shall be jointly published by CRO and RenovoCyte.

 
 
4.
Provision of Materials by  RenovoCyte

 
The following shall be provided to CRO by RenovoCyte for use in the Pilot Study
at no charge to CRO (cost to be borne by patient):
 
 
(a)
Canine mesenchymal multipotent stem cell (MSC) injections per agreed on protocol
(Two to three injections per patient dosed per kg body weight) – the cost for
the MSC will be paid for by Medistem Inc. (MEDS).  MEDS will negotiate directly
with RenovoCyte on cost of therapy.

 
 
(b)
Shipping and handling of MSC injections

 
 
(c)
CRO, RenovoCyte and MEDS will equally participate in all resulting publications.

 
 

 
1

--------------------------------------------------------------------------------

 



 
 
5.
Independent Contractors.

 
The parties hereto are independent contractors. Neither party shall have any
authority to, or offer or agree to, incur or assume any obligations or
commitments in the name of, or on behalf of, the other party, except as
expressly provided herein.
 
 
6.
Confidentiality

 
           A.           Confidential Information. During the term of this
Agreement the parties may exchange confidential or proprietary information. In
each case the party disclosing the confidential information will be the
“Disclosing Party” and the recipient of the information will be the “Recipient,”
as such terms are used herein. The Materials and any and all inventions,
products, product development plans, standard operating procedures, costs,
profits, markets, sales, services, investigator lists, key personnel, pricing
policies, billing rates, operational methods, trade secrets, know-how,
scientific and technical processes, technical and business information, patent
information, structures, models, techniques, formula, processes, compositions,
compounds, apparatus, specifications, samples, ideas, other business affairs and
methods, plans for future developments, and other information not readily
available to the public relating to the Disclosing Party or to any aspect of the
business of the Disclosing Party or of the business of any affiliate of the
Disclosing Party (collectively, the “Confidential Information”) shall be treated
as confidential information, regardless of whether or not marked as proprietary
or confidential. Confidential Information may be disclosed orally, visually or
in tangible form (whether by document, electronic media, or other form).
 
           B.           Non-Disclosure. The Recipient agrees to hold the
Disclosing Party’s Confidential Information in confidence and shall use such
Confidential Information only for the purpose of performing the Services. The
Recipient shall not reproduce the Confidential Information, or disclose any
Confidential Information to any third party, without prior written approval of
the Disclosing Party. The Recipient agrees to protect the Confidential
Information with at least the same degree of care as it normally exercises to
protect its own proprietary information of a similar nature, but in any case
using no less than a reasonable degree of care. The Recipient shall take all
appropriate steps to ensure that all of its employees, consultants, affiliates
or others only receive the Disclosing Party’s Information on a need-to-know
basis, within the scope of this Agreement, and then, only if such parties are
bound by obligations of confidentiality substantially similar to the terms of
this Section 6. Without limiting any other provision of this Section 6, the
Recipient shall not use the Disclosing Party’s Information, in whole or in part,
to compete with the Disclosing Party, to develop blocking technology, or
otherwise to damage the Disclosing Party or to enable or assist any other person
in doing so.
 
 
 
 

 
2

--------------------------------------------------------------------------------

 



 
           C.           No Transfer of Rights. Nothing in this Section 6 shall
be construed as granting or implying any license or right under any trademark,
service mark, patent, copyright or any other intellectual property right. None
of the Confidential Information which may be disclosed by the Disclosing Party
shall constitute any representation, warranty, assurance, guarantee or
inducement by the Disclosing Party to the Recipient, including, without
limitation, with respect to the non-infringement of intellectual property
rights, or other rights of third persons, or as representing any commitment to
enter into any additional agreement, by implication or otherwise.
 
           D.           Return/Destruction of Confidential Information. The
Recipient, upon the written request of the Disclosing Party, shall, at the
option of the Disclosing Party, (i) return, at the Disclosing Party’s expense,
or (ii) destroy, all tangible or electronic forms of the Confidential
Information; provided, however, that the Recipient may retain a single copy of
the Confidential Information and related materials in its archives solely for
the purpose of ensuring its compliance with this Agreement and applicable laws,
provided that the single copy is maintained in a secure system and remains
subject to the confidentiality obligations of this Section 6. The Recipient
agrees to provide a written certification of destruction in accordance with
clause (ii) above upon the written request of the Disclosing Party.
 
           E.           Length of Obligation. The obligations of the Recipient
with respect to Confidential Information set forth herein shall continue for a
period of seven (7) years from the date of disclosure of Confidential
Information, or for a longer period if so required by law, unless otherwise
specified in a writing signed by both of the parties.
 
           F.           Exceptions. For purposes of this Agreement, Confidential
Information shall not include:
 
 
i.
Information that is or becomes public other than by breach of these provisions
of this Agreement;

 
 
ii.
Information required to be disclosed in any legal, administrative or
governmental proceeding, or by court order, law or applicable regulation,
provided that, if possible, the Recipient has provided notice to the Disclosing
Party of such requirement to disclose and affords to the Disclosing Party an
opportunity to challenge such disclosure;

 
 
 

 
3

--------------------------------------------------------------------------------

 



 
 
iii.
    Information that becomes available to the Recipient without any obligation
of confidentiality on Recipient from a source other than the Disclosing Party,
or its representatives or affiliates, as evidenced by written records; or

 
 
iv.
Information that was independently developed by or for the Recipient without
access to the Confidential Information, as evidenced by written records.   The
Recipient shall have the burden of proving the existence of any of the foregoing
exceptions.

 
 
7.
Intellectual Property

 
Inventions derived from the Pilot Study shall be the property of RenovoCyte.
 
 
8.
Warranties and Representations.

 
 Each party warrants and represents that (i) it is duly organized, validly
existing and in good standing under the laws of the state of its incorporation
or formation; (ii) it has the power and authority and legal right to enter into
this Agreement and to perform the obligations hereunder and that it has taken
all necessary action to authorize execution of this Agreement; (iii) all
necessary consents, approvals and authorizations of governmental authorities and
other persons required to be obtained have been obtained; (iv) the execution and
delivery of this Agreement will not conflict with or violate any requirement of
any applicable laws or regulations, and do not conflict with or constitute a
default under any contractual obligation enforceable against it.
 
9. Binding Agreement
 
 This Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.
 
10.      Force Majeure.
 
A party shall be excused from performing its obligations hereunder if its
performance is directly delayed or prevented by any cause beyond such party’s
reasonable control including, but not limited to, acts of God, fire, explosion,
weather, disease, war, insurrection, civil strife, riots, government action,
inability to obtain test subjects or power failure; provided that (a) the
delayed or prevented party (i) gives the other party written notice of such
cause promptly and (ii) uses its reasonable best efforts to perform its
obligations notwithstanding such circumstances. Performance shall be excused
only to the extent of and during the reasonable continuance of such cause if
such cause continues to directly delay or prevent performance. Suspension by a
party of its obligations hereunder during a force majeure event shall not
constitute a breach of this Agreement or such obligations hereunder, nor shall a
party have any liability to the other party for such suspension. If an event of
force majeure extends for a period exceeding 4 months (120) days, RenovoCyte
may, at its sole option, elect to terminate this Agreement.
 
 
 

 
4

--------------------------------------------------------------------------------

 

 
11. Amendments.
 
This Agreement may be modified or amended only by a writing executed by both
parties hereto.
 
12. Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof. There are no representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein. This Agreement supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions between
the parties with respect to the subject matter hereof. In the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
 
13. Notices.
 
Notices. All notices shall be in writing and shall be personally delivered or
sent by certified mail, return receipt requested, to the parties at the
addresses set forth above or at such other addresses as may be furnished in
writing to the other party hereto.
 
Notices to CRO shall also be sent to:
 
David R. Koos
Chairman & CEO
Entest BioMedical Inc.
4700 Spring Street, Suite 203
La Mesa, CA 91942

 
Notices to RenovoCyte:
 
Shelly J. Zacharias, DVM
Director of Veterinary Operations
RenovoCyte, LLC
1102 Indiana Avenue
Indianapolis, IN. 46202


Notices to Medistem shall be sent to:


Thomas Ichim, PhD
Chief Executive Officer
Medistem Inc.
9255 Towne Centre Drive, Suite 450
San Diego, CA 92121

 
Notices shall be deemed given on the date of actual receipt.
 
 

 
5

--------------------------------------------------------------------------------

 



 
14. Governing Law, Venue

 
The terms and conditions of this Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
choice of law rules. Any action arising as a result of this Letter shall be
brought in the state courts located in San Diego County, State of California.
 


 
 
 
 
 
 
 


 


 


 


 


 


 


 

 
6

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOFthe parties hereto have executed this Agreement as of the day
and year first above written.
 

     
ENTEST BIOMEDICAL, INC.
   
By:
 
/s/David Koos
Name:
 
David Koos
Title:
 
CEO
Date:
 
10/19/2011
 
RENOVOCYTE LLC.
   
By:
 
/S/Shelly Zacharias
Name:
 
Shelly Zacharias
Title:
 
Director of Veterinary Operations
Date:
 
10/21/2011


 
MEDISTEM, INC.
         
By:       /s/Thomas Ichim
   
Name: Thomas Ichim
   
Title: CEO
   
Date: 10/19/2011
   



 
 
 
 
 

 

 
7

--------------------------------------------------------------------------------

 
